NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5596-15T3

GRACE S. WONG,

              Plaintiff-Appellant,

v.

PNC BANK, NATIONAL ASSOCIATION,

          Defendant-Respondent.
__________________________________

              Submitted September 28, 2017 – Decided October 11, 2017

              Before Judges Haas and Gooden Brown.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Bergen County, Docket No.
              C-0355-15.

              Grace S. Wong, appellant pro se.

              Dilworth Paxson, LLP, attorneys for respondent
              (Francis P. Maneri, on the brief).

PER CURIAM

        Plaintiff appeals from the July 28, 2016 order denying her

motion for reconsideration.           We affirm.

        The parties are fully familiar with the lengthy procedural

history of this matter that is fully set forth in the thorough
written opinion rendered by Judge Robert Contillo on April 29,

2016.    Therefore, a brief summary will suffice here.

       Together with her husband and the couple's limited liability

company, plaintiff owned a property in Ramsey.       On August 18,

2014, the trial court entered a final judgment of foreclosure with

respect to this property in favor of defendant.          Thereafter,

defendant attempted to arrange a sheriff sale of the property.

Defendant sent notice of this sale to plaintiff, her company, and

her attorney.    Plaintiff requested two adjournments of the sale

and then filed a Chapter 11 bankruptcy petition on behalf of her

company.    Defendant sent an email to plaintiff and her attorney

advising them of the new date for the sheriff sale. The bankruptcy

court dismissed plaintiff's petition.

       Plaintiff's husband then filed a bankruptcy petition of his

own.    Defendant adjourned the sheriff sale and notified plaintiff

and her attorney of the new date.     The bankruptcy court declined

to stay the scheduled sheriff sale, and the sheriff sold the

property to one of defendant's affiliates.

       Plaintiff then filed her complaint in the present action,

seeking a ruling that defendant violated the bankruptcy court's

"automatic stay" by proceeding with the sheriff sale.      Plaintiff

also alleged that defendant failed to provide her with sufficient

notice concerning the scheduled dates for the sheriff sale.         In

                                  2                          A-5596-15T3
addition, plaintiff filed a lis pendens against the property with

the county clerk.      Defendant removed the matter to the bankruptcy

court, which discharged the lis pendens with prejudice, as well

as a second lis pendens that plaintiff filed shortly thereafter.

The bankruptcy court then returned the matter to the Chancery

Division to address the state law issues raised by the parties.

      Following oral argument, Judge Contillo granted defendant's

motion for summary judgment. In his comprehensive written opinion,

the   judge    found   that   plaintiff's   arguments   concerning   the

bankruptcy proceeding were fully litigated by the bankruptcy court

and, therefore, plaintiff's claim that the sale of the property

violated the automatic stay was barred by the doctrine of res

judicata.     Turning to plaintiff's assertion that defendant did not

give her proper notice of the sale, the judge concluded that the

record fully demonstrated that defendant gave plaintiff written

notice of each scheduled date for the sale.

      Finally, the judge noted that plaintiff no longer had an

ownership interest in the property and, therefore, he "strongly

caution[ed]" plaintiff not to file a lis pendens against the

property in the future.       If plaintiff chose to ignore this advice,

the judge ordered plaintiff to give defendant ten days' notice

before filing a new lis pendens on the property.



                                     3                          A-5596-15T3
      Judge   Contillo     denied    plaintiff's      subsequent   motion   for

reconsideration.         In an oral opinion, the judge explained that

plaintiff raised the same arguments that he had considered and

rejected in his April 29, 2016 written decision.             In addition, the

judge ordered that plaintiff could not file a future lis pendens

against the property "under this docket number."                   This appeal

followed.

      On appeal, plaintiff challenges the denial of her motion for

reconsideration and argues that:             (1) defendant improperly sold

the property at the sheriff sale "without reasonable notice or re-

advertisement"; and (2) the trial judge incorrectly ordered her

not to file a lis pendens on the property in the future.

      We review the denial of a motion for reconsideration to

determine     whether     the   trial    court   abused   its   discretionary

authority.    Cummings v. Bahr, 295 N.J. Super. 374, 389 (App. Div.

1996).   Reconsideration should only be used "for those cases which

fall into that narrow corridor in which either 1) the [c]ourt has

expressed     its   decision    based     upon   a   palpably   incorrect     or

irrational basis, or 2) it is obvious that the [c]ourt either did

not   consider,     or    failed    to   appreciate    the   significance     of

probative, competent evidence[.]”            Id. at 384 (quoting D’Atria v.

D’Atria, 242 N.J. Super. 392, 401-02 (Ch. Div. 1990)).



                                         4                             A-5596-15T3
     We have considered plaintiff's contentions in light of the

record and applicable legal principles and conclude they are

without   sufficient   merit   to   warrant   discussion   in   a   written

opinion. R. 2:11-3(e)(1)(E). We are satisfied that Judge Contillo

properly denied plaintiff's motion for reconsideration, and affirm

substantially for the reasons expressed in his thoughtful written

and oral opinions.

     Affirmed.




                                     5                              A-5596-15T3